Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION

Status of Claims

Claims 1-20 are pending in this Office Action.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

1.	Claims 1,2,3,4,10,11,12,13,15,16,17,18  and 20 are rejected under 35 U.S.C 103 as being patentable over COFFMAN et al.  (USPUB 20180120813) in view of Xinchen Yin (NPL Doc: “Perspective Transformer Nets: Learning Single-View 3D Object Reconstruction without 3D Supervision," 13th August 2017, 30th Conference on Neural Information Processing Systems (NIPS 2016), Barcelona, Spain,Pages 1-10).
As per claim 1 ,  COFFMAN et al. teaches A computer-implemented method of machine-learning ( Paragraph [0023]- “… The computer-based method infers, based on the second set of parameters and at least on one machine learning model, a set of axioms associated with a manufacture process of the physical object….”) , the method comprising: obtaining a dataset including 3D modeled objects ( Paragraph [0041]- “…point analysis engine 213 includes processor executable instructions for defining implicit or volumetric representations of 3D models having arbitrary geometric shapes and processor executable instructions for determining attributes from such implicit or volumetric representations. …”) And Paragraph [0043]-“…symbolic generator engine 215 can adapt or learn while in production after analyzing values of datasets that are substantially different from values of datasets 
included used as training sets of the evolutionary model….”)  which each represent a 5respective mechanical part ( Paragraph [0023]- “…the subject technology implements a computer-based method for the reception of an electronic file with a digital model representative of a physical object, for example, a mechanical part or other suitable object….”) , the dataset having one or more sub-datasets, each sub- dataset forming at least a part of the dataset ( dataset processing  for machine learning model taught within Paragraphs [0068-0069]) ; and the learning including a training based on the sub-dataset ( Paragraph [0111]- “…a process to implement a random forest classifier is provided below.  Assume a number of decision trees to grow is t, then for each decision tree (at 901) select a training data subset n as shown at 903 from the training set TS (e.g., bagged subset of samples or bootstrap sample)….”) .  
	COFFMAN et al. does not explicitly teach for each respective sub-dataset: determining a base template, the base template being a 3D modeled object which represents a centroid of the 3D modeled objects of the sub- 10dataset, and learning a neural network configured for inference of deformations of the base template each into a respective 3D modeled object, 
	However, within analogous art, Xinchen Yin teaches for each respective sub-dataset: determining a base template ( Ground truth of the 3D model taught within Page 5- “…Given a pair of ground-truth volume and our generated volume (threshold is 0.5),we computed its intersection-over-union (IU) score and the average IU score is calculated over 24
volumes of all the instances in the test set. In addition, we provide a baseline method based on nearest neighbor (NN) search….” And Figure 3 and Page 6)  , the base template being a 3D modeled object which represents a centroid of the 3D modeled objects of the sub- 10dataset ( Page 4 – “…ShapeNetCore. This dataset contains about 51,300 unique 3D models from 55 common objectcategories [1]. Each 3D model is rendered from 24 azimuth angles (with steps of 15_) with fixed elevation angles (30_) under the same camera and lighting setup. We then crop and rescale thecentering region of each image to 64 _ 64 _ 3 pixels. For each ground truth 3D shape, we create a volume of 32 _ 32 _ 32 voxels from its canonical orientation (0_)….”) , and learning a neural network configured for inference of deformations of the base template each into a respective 3D modeled object ( Learning with neural network and the identification of 3D object and its features   from the training of the dataset taught within   Page 2- “…learning agent (e.g., neural network), a natural way to understand one 3D object X is from its 2D views by transformations. By moving around the 3D object, the agent should be able to recognize its unique features and eventually build a 3D mental model of it as illustrated in Figure 1(a)….” And Page 5 – 4.1 – Training on a single category) ,
	One of ordinary skill in the art would have been motivated to combine the teaching of Xinchen Yin  within the modified teaching of the Methods and apparatus for machine learning predictions  of manufacture processes mentioned by COFFMAN et al.   because the Perspective Transformer Nets: Learning Single-View 3D Object Reconstruction without 3D Supervision mentioned Xinchen Yin provides a system and method for implementing  neural networks for reconstructing 3D objects by using large scale CAD database of the 3D objects. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Perspective Transformer Nets: Learning Single-View 3D Object Reconstruction without 3D Supervision mentioned Xinchen Yin  within the modified teaching of the Methods and apparatus for machine learning predictions  of manufacture processes mentioned by COFFMAN et al.  for implementation of a system and method for   utilizing neural networks for reconstructing 3D objects by using large scale CAD database of the 3D objects.

15 As per claim 2 , Combination of COFFMAN et al. and Xinchen Yin teach claim 1, 
COFFMAN et al. does not explicitly teach wherein the determining of the base template includes computing a minimum, for each 3D modeled object of the sub-dataset  ,
 penalizes a disparity between the 3D modeled object of the sub-dataset and a candidate base template.
However, within analogous art, Xinchen Yin teaches wherein the determining of the base template includes computing a minimum (Figure 1  shows a 3D object that is considered base model) , within candidate base templates, of a loss which ( Page 3- “…we propose a silhouette-based volumetric loss function. In particular, we build on the premise that a 2D silhouette …projected from the generated volume … under certain camera viewpoint _(j) should match the ground truth 2D silhouette…from image observations….”) , for each 3D modeled object of the sub-dataset (Page 6-  Figure 3 shows input 3D model and the subset of data of the model and Page 4 – ShapeNetCore – This dataset contains about 51,300 unique 3D models…”) , penalizes a disparity between the 3D modeled object of the sub-dataset and a candidate base template ( Page 10 – “…Differentiable Volume Sampling. To obtain the 2D silhouettes from 3D volume, we propose a simple approach using max operator that flattens the 3D spatial output across disparity dimension.This operation can be treated as an approximation to the ray-tracing algorithm. To make the entire sampling process differentiable,…”) .  

20 As per claim 3 , Combination of COFFMAN et al. and Xinchen Yin teach claim 2,
COFFMAN et al. does not explicitly teach wherein the disparity between the 3D modeled object of the sub-dataset and a candidate base template is a function of a distance between the 3D modeled object and the candidate base template.
However, within analogous art, Xinchen Yin teaches wherein the disparity between the 3D modeled object of the sub-dataset and a candidate base template is a function of a distance between the 3D modeled object and the candidate base template ( Page 5 – “…we provide a baseline method based on nearest neighbor (NN) search. Specifically, for each of the test image, we extract VGG feature from fc6 layer (4096-dim vector) [17] and retrieve the nearest training example using Euclidean distance in the feature space. The ground-truth 3D volume corresponds to the nearest training example is naturally regarded as the retrieval result.”) .  

As per claim 4 ,  Combination of COFFMAN et al. and Xinchen Yin teach claim 3,
 COFFMAN et al. teaches wherein the distance is a distance between a first point 25cloud representing the 3D modeled object and a second point cloud representing the candidate base template (Point cloud analysis engine 213 and 3D coordinating taught within Paragraphs [0040 ] and [0116]) .

As per claim 10,  
The limitations within claim 10 are similar to the limitations within claim 1, therefore the prior art  mentioned within claim 1 teaches the limitation within claim 10. 

As per claim 11 , Combination of COFFMAN et al. and Xinchen Yin teach claim 10,
COFFMAN et al. does not explicitly teach wherein the determining of the base template includes computing a minimum, within candidate base templates, of a loss which, for each 3D modeled object of the sub-dataset, penalizes a disparity between the 3D 15modeled object of the sub-dataset and a candidate base template.
 	However, within analogous art, Xinchen Yin teaches wherein the determining of the base template includes computing a minimum(Figure 1  shows a 3D object that is considered base model), within candidate base templates, of a loss which( Page 3- “…we propose a silhouette-based volumetric loss function. In particular, we build on the premise that a 2D silhouette …projected from the generated volume … under certain camera viewpoint _(j) should match the ground truth 2D silhouette…from image observations….”), for each 3D modeled object of the sub-dataset(Page 6-  Figure 3 shows input 3D model and the subset of data of the model and Page 4 – ShapeNetCore – This dataset contains about 51,300 unique 3D models…”), penalizes a disparity between the 3D 15modeled object of the sub-dataset and a candidate base template ( Page 10 – “…Differentiable Volume Sampling. To obtain the 2D silhouettes from 3D volume, we propose a simple approach using max operator that flattens the 3D spatial output across disparity dimension.This operation can be treated as an approximation to the ray-tracing algorithm. To make the entire sampling process differentiable,…”).  

As per claim 12 , Combination of COFFMAN et al. and Xinchen Yin teach claim 11,
COFFMAN et al. does not explicitly teach wherein the disparity between the 3D modeled object of the sub-dataset and a candidate base template is a function of a distance between the 3D modeled object and the candidate base template.
 	However, within analogous art, Xinchen Yin teaches wherein the disparity between the 3D modeled object of the sub-dataset and a candidate base template is a function of a distance between the 3D modeled object and the candidate base template( Page 5 – “…we provide a baseline method based on nearest neighbor (NN) search. Specifically, for each of the test image, we extract VGG feature from fc6 layer (4096-dim vector) [17] and retrieve the nearest training example using Euclidean distance in the feature space. The ground-truth 3D volume corresponds to the nearest training example is naturally regarded as the retrieval result.”).  

As per claim 13 ,  Combination of COFFMAN et al. and Xinchen Yin teach claim 12,
COFFMAN et al. teaches wherein the distance is a distance between a first point cloud representing the 3D modeled object and a second point cloud representing the candidate base template (Point cloud analysis engine 213 and 3D coordinating taught within Paragraphs [0040 ] and [0116]) .

As per claim 15 ,  COFFMAN et al. teaches A device comprising:  5a processor ( computer processor taught within Paragraph [0018]) ; and a non-transitory data storage medium having recorded thereon a computer program  ( non- transitory computer-readable medium taught within Paragraph [0130]) comprising instructions for machine-learning ( Paragraph [0023]- “… The computer-based method infers, based on the second set of parameters and at least on one machine learning model, a set of axioms associated with a manufacture process of the physical object….”) that when executed by the processor causes the processor to obtain a dataset including 3D modeled objects ( Paragraph [0041]- “…point analysis engine 213 includes processor executable instructions for defining implicit or volumetric representations of 3D models having arbitrary geometric shapes and processor executable instructions for determining attributes from such implicit or volumetric representations. …”) And Paragraph [0043]-“…symbolic generator engine 215 can adapt or learn while in production after analyzing values of datasets that are substantially different from values of datasets included used as training sets of the evolutionary model….”)which each represent a 10respective mechanical part( Paragraph [0023]- “…the subject technology implements a computer-based method for the reception of an electronic file with a digital model representative of a physical object, for example, a mechanical part or other suitable object….”), the dataset having one or more sub-datasets, each sub- dataset forming at least a part of the dataset ( dataset processing  for machine learning model taught within Paragraphs [0068-0069]), and the learning including a training based on the sub-dataset ( Paragraph [0111]- “…a process to implement a random forest classifier is provided below.  Assume a number of decision trees to grow is t, then for each decision tree (at 901) select a training data subset n as shown at 903 from the training set TS (e.g., bagged subset of samples or bootstrap sample)….”).
	COFFMAN et al. does not explicitly teach for each respective sub-dataset: determine a base template, the base template being a 3D modeled object which represents a centroid of the 3D modeled objects of the sub- 15dataset, and learn a neural network configured for inference of deformations of the base template each into a respective 3D modeled object, 
	However, within analogous art, Xinchen Yin teaches for each respective sub-dataset: determine a base template ( Ground truth of the 3D model taught within Page 5- “…Given a pair of ground-truth volume and our generated volume (threshold is 0.5),we computed its intersection-over-union (IU) score and the average IU score is calculated over 24
volumes of all the instances in the test set. In addition, we provide a baseline method based on nearest neighbor (NN) search….” And Figure 3 and Page 6)  , the base template being a 3D modeled object which represents a centroid of the 3D modeled objects of the sub- 15dataset ( Page 4 – “…ShapeNetCore. This dataset contains about 51,300 unique 3D models from 55 common objectcategories [1]. Each 3D model is rendered from 24 azimuth angles (with steps of 15_) with fixed elevation angles (30_) under the same camera and lighting setup. We then crop and rescale thecentering region of each image to 64 _ 64 _ 3 pixels. For each ground truth 3D shape, we create a volume of 32 _ 32 _ 32 voxels from its canonical orientation (0_)….”) , and learn a neural network configured for inference of deformations of the base template each into a respective 3D modeled object ( Learning with neural network and the identification of 3D object and its features   from the training of the dataset taught within   Page 2- “…learning agent (e.g., neural network), a natural way to understand one 3D object X is from its 2D views by transformations. By moving around the 3D object, the agent should be able to recognize its unique features and eventually build a 3D mental model of it as illustrated in Figure 1(a)….” And Page 5 – 4.1 – Training on a single category) ,
	One of ordinary skill in the art would have been motivated to combine the teaching of Xinchen Yin  within the modified teaching of the Methods and apparatus for machine learning predictions  of manufacture processes mentioned by COFFMAN et al.   because the Perspective Transformer Nets: Learning Single-View 3D Object Reconstruction without 3D Supervision mentioned Xinchen Yin provides a system and method for implementing  neural networks for reconstructing 3D objects by using large scale CAD database of the 3D objects. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Perspective Transformer Nets: Learning Single-View 3D Object Reconstruction without 3D Supervision mentioned Xinchen Yin  within the modified teaching of the Methods and apparatus for machine learning predictions  of manufacture processes mentioned by COFFMAN et al.  for implementation of a system and method for   utilizing neural networks for reconstructing 3D objects by using large scale CAD database of the 3D objects.

20 As per claim 16 ,  Combination of COFFMAN et al. and Xinchen Yin teach claim 15,
COFFMAN et al. does not explicitly teach wherein the processor is configured to determine the base template by being configured to compute a minimum, within candidate base templates, of a loss which, for each 3D modeled object of the sub-dataset, penalizes a disparity between the 3D modeled object of the sub-dataset and a candidate base template.
 	However, within analogous art,Xinchen Yin teaches wherein the processor is configured to determine the base template by being configured to compute a minimum (Figure 1  shows a 3D object that is considered base model), within candidate base templates, of a loss which ( Page 3- “…we propose a silhouette-based volumetric loss function. In particular, we build on the premise that a 2D silhouette …projected from the generated volume … under certain camera viewpoint _(j) should match the ground truth 2D silhouette…from image observations….”), for each 3D modeled object of the sub-dataset (Page 6-  Figure 3 shows input 3D model and the subset of data of the model and Page 4 – ShapeNetCore – This dataset contains about 51,300 unique 3D models…”), penalizes a disparity between the 3D modeled object of the sub-dataset and a candidate base template ( Page 10 – “…Differentiable Volume Sampling. To obtain the 2D silhouettes from 3D volume, we propose a simple approach using max operator that flattens the 3D spatial output across disparity dimension.This operation can be treated as an approximation to the ray-tracing algorithm. To make the entire sampling process differentiable,…”).  

As per claim 17 ,  Combination of COFFMAN et al. and Xinchen Yin teach claim 16,
COFFMAN et al. does not explicitly teach wherein the disparity between the 3D modeled object of the sub-dataset and a candidate base template is a function of a distance between the 3D modeled object and the candidate base template.
 	However, within analogous art, Xinchen Yin teaches wherein the disparity between the 3D modeled object of the sub-dataset and a candidate base template is a function of a distance between the 3D modeled object and the candidate base template( Page 5 – “…we provide a baseline method based on nearest neighbor (NN) search. Specifically, for each of the test image, we extract VGG feature from fc6 layer (4096-dim vector) [17] and retrieve the nearest training example using Euclidean distance in the feature space. The ground-truth 3D volume corresponds to the nearest training example is naturally regarded as the retrieval result.”).  

As per claim 18 , Combination of COFFMAN et al. and Xinchen Yin teach claim 17,
COFFMAN et al. teaches wherein the distance is a distance between a first point cloud representing the 3D modeled object and a second point cloud representing the candidate base template (Point cloud analysis engine 213 and 3D coordinating taught within Paragraphs [0040 ] and [0116]) .

As per claim 20 ,  Combination of COFFMAN et al. and Xinchen Yin teach claim 1,
COFFMAN et al. teaches A non-transitory computer readable medium having stored thereon a program 15that when executed by a computer causes the computer to implement  the method ( non- transitory computer-readable medium taught within Paragraph [0130]).

2.	Claims 6 and 7 are rejected under 35 U.S.C 103 as being patentable over COFFMAN et al.  (USPUB 20180120813) in view of Xinchen Yin (NPL Doc: “Perspective Transformer Nets: Learning Single-View 3D Object Reconstruction without 3D Supervision," 13th August 2017, 30th Conference on Neural Information Processing Systems (NIPS 2016), Barcelona, Spain,Pages 1-10) in further view of Thibault Groueix (NPL Doc: “A Papier-Mach ˆ e Approach to Learning 3D Surface Generation," June 2018, Proceedings of the IEEE Conference on Computer Vision and Pattern Recognition (CVPR), 2018,Pages 216-220).

As per claim 6,  Combination of COFFMAN et al. and Xinchen Yin teach claim 2,
Combination of COFFMAN et al. and Xinchen Yin does not explicitly teach wherein the computing includes:  5obtaining a base 3D modeled object  ; and iterating the following, starting with the base 3D modeled object : assessing an effect of a previous candidate base template on the loss, and deforming the previous candidate base template into a new candidate base template.
However, within analogous art,Thibault Groueix  teaches wherein the computing includes:  5obtaining a base 3D modeled object ( Page 222- Col.1 – Figure 6 showing 3D model and Page 222- Col. 2- “…PointSetGen tends to generate points inside the volume of the 3D shape while our result, by construction, generates points on a surface….”) ; and iterating the following, starting with the base 3D modeled object ( Page 222, Col. 2- “…We randomly selected 260 shapes, 20 from each category, and ran the iterative closest point (ICP) algorithm [3] to optimize a similarity transform between PointSetGen and the target point cloud. Note that this optimization improves the Chamfer distance between the resulting point clouds,…”)  : assessing an effect of a previous candidate base template on the loss, and deforming the previous candidate base template into a new candidate base template ( Page 218, Col. 1- “…use a spherical parameterization of a single deformable mesh (if available) or of a few base shapes (composed with authalic projection of a sphere to a plane) to represent training shapes as parameterized meshes….”) .
	One of ordinary skill in the art would have been motivated to combine the teaching of Thibault Groueix    within the combined modified teaching of the Methods and apparatus for machine learning predictions  of manufacture processes mentioned by COFFMAN et al.   and the Perspective Transformer Nets: Learning Single-View 3D Object Reconstruction without 3D Supervision mentioned Xinchen Yin because  the A Papier-Mˆach´e Approach to Learning 3D Surface Generation mentioned  by Thibault Groueix provides a system and method for implementing  the analysis and generation  of 3D shapes using deep neural network. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the A Papier-Mˆach´e Approach to Learning 3D Surface Generation mentioned  by Thibault Groueix within the combined modified teaching of the Methods and apparatus for machine learning predictions  of manufacture processes mentioned by COFFMAN et al.   and the Perspective Transformer Nets: Learning Single-View 3D Object Reconstruction without 3D Supervision mentioned Xinchen Yin for implementation of a system and method for   the analysis and generation  of 3D shapes using deep neural network.


As per claim 7,  Combination of COFFMAN et al. and Xinchen Yin  and Thibault Groueix  teach claim 6,
Combination of COFFMAN et al. and Xinchen Yin does not explicitly teach wherein the base 3D modeled object represents a sphere, and/or the loss penalizes, for each 3D modeled object of the sub-dataset, an Earth Mover's distance loss between a first point cloud representing the 3D modeled object of the sub-dataset and a second point cloud representing the new candidate 15base template.  
However, within analogous art,Thibault Groueix  teaches wherein the base 3D modeled object represents a sphere (Page 221-Col. 1- “the approach described in Section 4.3 which samples points on the 3D unit sphere instead of 2D patches to obtain a closed mesh. Notice that sampling from a sphere quantitatively out-performs a single patch, but multiple patches perform better…”) and Page 219-Col. 2 –“ we can sample the input points from the surface of a 3D sphere instead of a 2D square. The quality of this method depends on how well the underlying surface can be represented by a sphere…” ) , and/or the loss penalizes, for each 3D modeled object of the sub-dataset (Page 218-Col. 2- “…where L is a loss over 2-manifolds, R is a regularization function over parameters θ, and λ is a scalar weight. In practice, instead of optimizing a loss over 2-manifolds L, we optimize a loss over point sets sampled from these 2- manifolds such as Chamfer and Earth-Mover distance….”) , an Earth Mover's distance loss between a first point cloud representing the 3D modeled object ( Page 217- Deep 3D shape generation and 218- Col.2 - 3. Locally parameterized surface generation)  of the sub-dataset and a second point cloud representing the new candidate 15base template ( Page 218, Col. 2 – “…instead of optimizing a loss over 2-manifolds L,we optimize a loss over point sets sampled from these 2-manifolds such as Chamfer and Earth-Mover distance….”) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Thibault Groueix    within the combined modified teaching of the Methods and apparatus for machine learning predictions  of manufacture processes mentioned by COFFMAN et al.   and the Perspective Transformer Nets: Learning Single-View 3D Object Reconstruction without 3D Supervision mentioned Xinchen Yin because  the A Papier-Mˆach´e Approach to Learning 3D Surface Generation mentioned  by Thibault Groueix provides a system and method for implementing  the analysis and generation  of 3D shapes using deep neural network. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the A Papier-Mˆach´e Approach to Learning 3D Surface Generation mentioned  by Thibault Groueix within the combined modified teaching of the Methods and apparatus for machine learning predictions  of manufacture processes mentioned by COFFMAN et al.   and the Perspective Transformer Nets: Learning Single-View 3D Object Reconstruction without 3D Supervision mentioned Xinchen Yin for implementation of a system and method for   the analysis and generation  of 3D shapes using deep neural network.
3.	Claim 9 is rejected under 35 U.S.C 103 as being patentable over COFFMAN et al.  (USPUB 20180120813) in view of Xinchen Yin (NPL Doc: “Perspective Transformer Nets: Learning Single-View 3D Object Reconstruction without 3D Supervision," 13th August 2017, 30th Conference on Neural Information Processing Systems (NIPS 2016), Barcelona, Spain,Pages 1-10) in further view of Yaoqing Yang (NPL Doc: “FoldingNet: Point Cloud Auto-encoder via Deep Grid Deformation," June 2018,  Proceedings of the IEEE Conference on Computer Vision and Pattern Recognition (CVPR), 2018, ,Pages 206-210).
As per claim 9 , Combination of COFFMAN et al. and Xinchen Yin teach claim 1,
Combination of COFFMAN et al. and Xinchen Yin does not explicitly teach wherein the neural network is an autoencoder which 25includes a decoder configured for the inference of the deformations.
However ,within analogous art, Yaoqing Yang  teaches wherein the neural network is an autoencoder  ( Page 212-Col. 2- “…the ShapeNet dataset to train the FoldingNet autoencoder.Then, we trained the linear SVM using only a% of the overall training data in the ModelNet dataset …”) which 25includes a decoder configured for the inference of the deformations ( Page  , Abstract – “…Then, a novel folding-based decoder deforms a canonical 2D grid onto the underlying 3D object surface of a point cloud, achieving low recon- struction errors even for objects with delicate structures.The proposed decoder only uses about 7% parameters of a decoder with fully-connected neural networks…”) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Yaoqing Yang   within the combined modified teaching of the Methods and apparatus for machine learning predictions  of manufacture processes mentioned by COFFMAN et al.   and the Perspective Transformer Nets: Learning Single-View 3D Object Reconstruction without 3D Supervision mentioned Xinchen Yin because  the FoldingNet: Point Cloud Auto-encoder via Deep Grid Deformation mentioned  by Yaoqing Yang provides a system and method for implementing  autoencoder  for learning within neural network architecture for computer graphics.
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the FoldingNet: Point Cloud Auto-encoder via Deep Grid Deformation mentioned  by Yaoqing Yang within the combined modified teaching of the Methods and apparatus for machine learning predictions  of manufacture processes mentioned by COFFMAN et al.   and the Perspective Transformer Nets: Learning Single-View 3D Object Reconstruction without 3D Supervision mentioned Xinchen Yin for implementation of a system and method for   autoencoder  for learning within neural network architecture for computer graphics.

It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Allowable Subject Matter

4.          Claims 5,8,14 and 19  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

5.         The following is an examiner’s statement of reasons for objecting the claims as allowable subject matter: 

As to claim 5, prior art of record does not teach or suggest the limitation mentioned within claim 5: “…the loss is of the type: L1( Sj)=Σpii=1 Di(Si,xj,i) where : D1(Si,xj,i) is the function of the distance between Sj and xj,I ; Sj is a second point cloud, 64 Pi is the number of 3D modeled objects in the respective sub-dataset, and     x1,j, x2,j,…,xpi,j   are first point clouds.” 

As to claim 8, prior art of record does not teach or suggest the limitation mentioned within claim 8: “…the base 3D modeled object is a point cloud and the iterating results in an optimized point cloud, and optionally the determining of the base template further includes: 
 20inferring normals on points of the optimized point cloud, and performing a surface reconstruction of the optimized point cloud based on the inferred normals.”

As to claim 14, prior art of record does not teach or suggest the limitation mentioned within claim 14 : “…the neural network is an autoencoder which includes a decoder configured for the inference of the deformations, and the method comprises: obtaining a first 3D modeled object and a second 3D modeled object; applying the autoencoder to the first 3D modeled object and to the second 3D 30modeled object; and  66 determining a shape matching between the first 3D modeled object and the second 3D modeled object, based on the result of the applying of the autoencoder.”

As to claim 19, prior art of record does not teach or suggest the limitation mentioned within claim 19: “…the neural network is an autoencoder which includes a decoder configured for the inference of the deformations, and the processor is further configured to obtain a first 3D modeled object and a second 3D modeled object, apply the autoencoder to the first 3D modeled object and to the second 3D 10modeled object, and determine a shape matching between the first 3D modeled object and the second 3D modeled object, based on the result of the applying of the autoencoder.”  





Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Notes

6.	The Examiner acknowledges the following prior arts below as pertinent to the current applications claim limitations and inventive concept, although the following prior arts shown below were not relied upon to address the limitations within the claim , they are analogous art mentioning the inventive concept key points on (3D object model detection, machine learning, neural network , CAD architecture, autoencoder etc.).

1) 	USPUB- 20180341248
2)	USPUB - 20190156206
3)	USPUB- 20180260793

4)	Zhirong Wu," 3D ShapeNets: A Deep Representation for Volumetric Shapes ",June 2015, Proceedings of the IEEE Conference on Computer Vision and Pattern Recognition (CVPR), 2015, Pages 1912-1918.

5) 	Fei-wei QIN," A deep learning approach to the classification of 3D CAD models," 07 February 2014,  Journal of Zhejiang University SCIENCE C volume 15, Pages 9 1- 102. 

6)	Jonathan Dekhtiar," Deep learning for big data applications in CAD and PLM – Research review, opportunities and case study," 15 May 2018, Computers in Industry 100 ( 2018) , Pages 228-235.

7)	Konstantinos Sfikas," Ensemble of PANORAMA-based convolutional neural networks for 3D model classification and retrieval,"13th December 2017, Computers & Graphics,2018, Page 208-216.



Conclusion

7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S. ISMAIL whose telephone number is (571)272-9799 and Fax # (571)273-9799. The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/ If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David C. Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OMAR S ISMAIL/Primary Examiner, Art Unit 2637